It seems to me that the majority opinion is predicated on an erroneous theory, namely, that the legislature was attempting to tax "commerce between the people"; and that the tax is laid on the business rather than on the motor vehicle. The tax is in fact laid on the motor vehicle for the use of the road. The legislature, in enacting sec. 48-127, I. C. A. (as amended, 1939 Sess. Laws, p. 506), enumerated various kinds and classes of motor vehicles and motor cycles, by paragraphs (a) to (f), both inclusive, and then, in order to make sure that nothing had been omitted, concluded: (g) "On all other motor vehicles, irrespective of body *Page 340 
type, designed, intended, or used primarily for thetransportation of property. . . ." (Italics supplied.)
It therefore seems clear that the legislature intended to require a license fee to be paid on all motor vehicles "used primarily for the transportation of property." That is evidently predicated on the theory, that such vehicles would be an additional wear, burden and risk on the highways; so much so that they should pay an additional rate, over and above the minimum $5.00 registration fee. The lawmakers manifested no purpose of taxing a business or commerce but rather to lay a tax on certain instrumentalities that might be used for that purpose. Here, there is no attempt to tax the business of carrying the mail, the carrier, nor the mail itself. The carrier might carry it on horseback, on foot or with horse and buggy, in which event there would be no tax or exaction on the instrumentality used. No matter how transported, it isproperty.
I am authorized to say that Justice Givens concurs in the views above expressed.